55 N.Y.2d 1026 (1982)
In the Matter of Eugene J. Morris, Appellant,
v.
Thomas A. Martin, as Chairman of the State Board of Equalization and Assessment, et al., Respondents, and Department of Finance of the City of New York, Intervenor-Respondent.
Court of Appeals of the State of New York.
Decided February 25, 1982.
Eugene J. Morris for appellant.
Robert Abrams, Attorney-General (Maurice K. Peaslee of counsel), for respondents.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Reed G. Schneider of counsel), for intervenor-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER. Taking no part: Judge FUCHSBERG.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and the judgment of Supreme Court, Albany County, reinstated. We agree with Special Term that the material requested by petitioner is not exempted from disclosure under Public Officers Law, § 87 (subd 2, pars [a], [b] or [g]).